                     UNITED STATES DISTRICT COURT
                    EASTERN DISTRICT OF WISCONSIN

JACOB POWERS,
                           Petitioner,

             v.                                        Case No. 10-CV-1127

WILLIAM J. POLLARD,
                 Respondent.


                                        ORDER


      On May 24, 2021 the court received a letter from petitioner Jacob Powers wherein

he complains that his appointed counsel is not communicating with him. (ECF No. 113.)

Powers requests that the court appoint a new lawyer for him.

      Ordinarily, the court would be extremely concerned when a lawyer appointed by

the court is alleged to have failed to communicate with a client. Here, however, counsel’s

lack of communication is hardly surprising.

      As the court noted more than three years ago when Powers submitted a similar

complaint to the court:

      Powers’s federal case is currently stayed and has been since June 1, 2016, to
      permit Powers to return to state court to exhaust his state court remedies.
      (ECF No. 108.) The court did not appoint counsel to represent Powers in the
      state proceedings and thus has no role in supervising that attorney’s
      conduct. As for the current federal proceedings, from the court’s
      perspective there are no circumstances that necessitate any action by
      counsel at the present time. This case is on hold awaiting the decision of the
         state courts. The court trusts that once the state court resolves any pending
         action counsel in this case will promptly notify Powers and communicate
         as necessary to proceed with the present action.

(ECF No. 110 at 1-2.) While the federal case is on hold, counsel’s representation is

effectively on hold, too.

         The court has reviewed the online records of Powers’s pending petition for a writ

of habeas corpus in the Wisconsin Court of Appeals, Powers v. Foster, Appeal No.

2016AP1401-W, available at https://wscca.wicourts.gov, and according to those records

the case is still open. Until Powers exhausts his remedies in state court and is ready to

proceed with his federal habeas petition, there is nothing for Powers’s appointed counsel

to do.

         Because the court has not appointed counsel to represent Powers in state court

(and it does not appear that the state court has appointed counsel for Powers) that means

Powers is representing himself in the state court proceedings. Therefore, it is Powers’s

responsibility to notify his federally appointed attorney when he has exhausted his

remedies in state court and is ready to proceed with his federal petition.

         IT IS THEREFORE ORDERED that Powers’s request that the court appoint

substitute counsel is denied.

         Dated at Milwaukee, Wisconsin this 27th day of May, 2021.



                                                  _________________________
                                                  WILLIAM E. DUFFIN
                                                  U.S. Magistrate Judge


                                              2
